Citation Nr: 1401109	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  07-17 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression.

2.  Entitlement to service connection for depression, to include as secondary to a service-connected back condition.


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1976 to February 1984.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2009 a hearing was held before a Decision Review Officer (DRO) at the RO.  In August 2010 a hearing was held before the undersigned Veterans Law Judge (VLJ) in Huntington, West Virginia.  Transcripts of both of these hearings are associated with the Veteran's claims file, including the Veteran's clarification of errors contained within the August 2010 hearing transcript.

This issue was previously before the Board on several occasions.  Most recently this issue was remanded in December 2011 for further development.  Specifically, the Board requested the Veteran be provided with additional notice, recent VA treatment records be obtained, and the Veteran be provided with a VA examination.  The Board finds these requested actions were substantially completed and the matter has been properly returned to the Board for appellate consideration.  See D'Arie's v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes the issue of service connection for a back condition was also remanded in December 2011.  However in an August 2013 rating decision the RO granted service connection for the Veteran's back condition.  This action represents a total grant of the issue sought on appeal and therefore the issue of service connection for a back condition is no longer before the Board.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

In March 2013 the Veteran filed a claim for service connection for hypertension, but it appears this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Also, as noted in the Board's prior decision, the Veteran has also claimed service connection for posttraumatic stress disorder (PTSD).  Although PTSD is a psychiatric condition, adjudication of such a claim relies on law unique to the issue, so it can certainly be considered separate from the depression claim now before the Board.  Finally, the Veteran has repeatedly stated he cannot work because of his back condition, and he was recently granted service connection for this condition.  The claim for an increase is not before the Board at this time, so neither is the unemployability claim.  Therefore, the issues of service connection for hypertension and PTSD and entitlement to a total disability rating based on individual unemployability (TDIU) are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for depression in a December 2002 rating decision.  The Veteran filed a notice of disagreement but did not file a timely substantive appeal to perfect his claim to the Board, nor did he file new and material evidence within one year.

2.  Evidence obtained since the December 2002 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for depression.

3.  The evidence does not establish the Veteran's current depression either began during, or was otherwise cause by, his active service.

4.  The evidence does not establish the Veteran's current depression was caused by or permanently aggravated by his service-connected back condition.


CONCLUSIONS OF LAW

1. The December 2002 rating decision which denied entitlement to service connection for depression is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).

2.  The criteria for service connection for depression, to include as secondary to his service-connected back condition, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is currently seeking service connection for depression.  The Veteran's initial claim for this condition was denied in a December 2002 rating decision.  Although the Veteran filed a timely notice of disagreement, he did not timely perfect his appeal to the Board or submit new and material evidence within one year, so the determination became final.  38 U.S.C.A. §§  5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156,  20.302, 20.1103.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

At the time of the December 2002 rating decision the evidence of record included the Veteran's service treatment records, application for benefits, VA treatment records, statements of support from several friends, and the report from a November 2002 VA examination.  His claim was denied for failure to establish that his currently diagnosed depression began during, was aggravated, or was otherwise caused by, his active service.

In February 2004 the Veteran sought to reopen his previously denied claim for service connection.  Considerable additional evidence has been presented in conjunction with the claim to reopen.  Because the Board concludes that this new evidence is sufficient to reopen the Veteran's claim, only a limited amount of the new evidence will be discussed in this portion of the decision.

Most notably, in his May 2006 written notice of disagreement the Veteran asserted that his depression was secondary to his back condition.  As discussed above, in an August 2013 rating decision the RO granted service connection for the Veteran's back condition.  The Veteran was also provided with a VA examination in February 2012 relating to his claim of depression secondary to his back condition.  This evidence was not previously submitted to the VA before the RO's December 2002 rating decision and is therefore "new."  The Board will now turn to a discussion of whether this new evidence is "material".  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims (Court) explained this standard is intended to be a low threshold.  Id.  

In the newly submitted evidence the Veteran related his depression to his service-connected low back pain.  This evidence is particularly relevant to the issue of reopening as evidence is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When presumed credible, this evidence suggests the Veteran's depression may be due to a condition that is now service connected.  This new evidence is therefore material in that it addresses a requirement of service connection, as well as the reason the Veteran's claim was previously denied, namely that his current condition was not related to his active service.  As such, the Veteran's claim is reopened.

The Board acknowledges that when the Board reopens a claim, the new and material evidence must first be considered by the RO unless there is a waiver from the Veteran or no prejudice would result from adjudication of this claim.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In this case, the Board finds the RO has already considered the case on its merits in the August 2013 supplemental statement of the case.  Therefore, the Board is satisfied that no prejudice will result to the Veteran by the adjudication of this claim.

Service Connection 

As discussed above the Veteran is seeking service connection for his depression.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

During the period on appeal the Veteran has asserted several causes for his current depression.  For example in a June 2003 written statement the Veteran asserted that his depression began after a fight with a co-worker during his active service.  The Veteran described his co-worker approached him at an off-base club and threatened him with physical violence.  The Veteran responded to the assault by "hitting him in the jaw with a karate punch which in turn split him open from the corner of his left lip to his left ear."  The Veteran wrote he had been depressed since this incident "knowing that I had scarred another human being for life."  Additionally as a result of this incident the Veteran claimed he was reduced in rank and subsequently forced out of the Air Force.  The Veteran asserted his forced separation from the Air Force also contributed to his depression and in part caused his divorce.  Therefore, in this statement, the Veteran claimed his depression began during his active service and has continued since.

However in a May 2006 written statement, the Veteran asserted that his depression was secondary to his back and other physical limitations.  Therefore the Veteran has also claimed his depression is secondary to his service-connected back condition.  (The Board notes the Veteran is not service connected for any other physical limitation, he is only service connected for his back condition and for tinnitus.)

As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as experiencing depression.  Layno v. Brown, 6 Vet. App. 465 (1994).  However the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his depression.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore the Board has considered the Veteran's lay statements regarding his ongoing depression and will consider these statements in conjunction with the medical evidence of record.  The Board will also consider both of the Veteran's theories that his depression began during active service or that his depression is secondary to his service-connected back condition.

Service treatment records were carefully reviewed and considered but do not reflect the Veteran made any complaint of, or sought any treatment for, any depression during his active service.  Instead at his October 1983 separation physical the Veteran was found to be in normal psychiatric condition and rated "S-1" on the PULHES military fitness scale.  In an accompanying report of medical history the Veteran himself indicated he did not experience any depression or excessive worry.  The Board finds this contemporaneous record in which the Veteran himself denied experiencing any depression during his active service provides highly probative evidence against his claim now that his depression actually began during service.

Service treatment records do support the Veteran's assertion that he was involved in a physical altercation at an off-base club or bar during active service.  Following this event in 1983 the Veteran was sent to an alcohol rehabilitation facility due to his "alcohol incident."  Therefore the Board finds the service treatment records do corroborate the Veteran's lay assertions he was involved in a physical altercation with a co-worker during active service.  However, as discussed, they do not establish he sought any psychological treatment or made any complaint of depression following this in-service event.

The Board has considered the Veteran's explanation that he did not seek any treatment for depression during his military service as this would have resulted in him being "labeled" and providing extra challenge he "didn't need."  See Veteran's January 2004 substantive appeal.  It is important for the Veteran to understand the lack of in-service treatment for depression is not a bar to his current claim, but merely one of several factors considered by the Board.  

Post-service treatment records do not reflect the Veteran sought treatment for depression or any other psychiatric condition shortly after his active service.  Instead at his hearing before the DRO the Veteran reported after active service he dealt with his depression by self-medicating with alcohol.  The records suggest the Veteran first sought medical treatment for his depression at a VA medical facility in late 1997, approximately thirteen years after his separation from active service.  The Board finds this lengthy period without medical complaint or treatment provides additional evidence against the Veteran's claim his depression began during and has continued since active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  

Since seeking treatment the Veteran has consistently received treatment for his depression from the VA medical facility.  Throughout the period on appeal the Veteran was consistently diagnosed with depression or dysthymia.  Therefore the Board finds the Veteran is currently diagnosed with a depression disability.

Throughout his treatment at the VA medical facility, several sources of the Veteran's ongoing depression was noted.  The Veteran himself reported he kept thinking about past problems with the service and these problems would make him angry.  VAT May 23, 2001.   He again recounted that being forced out of the service lead to a "downward spiral" of depression and self-medication with alcohol during his March 2001 treatment.  Therefore the Veteran made similar statements in the course of his medical treatment regarding the source of his depression as he made during the course of this appeal.

The treating physicians, however, did not provide any medical opinion as to whether the Veteran's current depression was related to the in-service events he described.  Instead, in January 2001 a VA physician related the Veteran's condition to "situational stressors" such as financial strain and lack of work.  On several other occasions he was diagnosed with depression or dysthymia; however, the condition was noted not to be service connected.  See, e.g., VAT May 22, 2007.  More recently, a VA physician in May 2011 opined the Veteran's mood was affected due to his pain, but did not clarify which pain.  Recent VA treatment records reflect the Veteran's diagnosed depression was well-controlled with his medication, although he continued to demonstrate occasional irritability.  Therefore the Board finds the post-service treatment records do not provide a clear medical opinion as to whether the Veteran's currently diagnosed depression began during or was otherwise due to his active service.

In January 2004 the Veteran's mental impairment was evaluated by his VA physician.  His physician opined the Veteran had moderate depression, "fairly well controlled" with medication.  He also opined the Veteran's depression stemmed from his inability to work due to physical problems of his body.  The Veteran felt useless due to his inability to contribute to the family expenses.  The physician opined the Veteran's physical problems are "the root" of his psychiatric problems.  This statement is of limited probative value, however.  Although competent, this physician did not clarify which "physical problems" the Veteran had which caused his depression.  For the Board to assume the referenced physical problems encompassed only his service-connected back condition would be speculation.

The Veteran was also provided with two VA examinations relating to his depression throughout the course of this appeal.  The first was in May 2010.  The examiner reviewed the Veteran's claims file as well as personally interviewed and examined the Veteran.  He recapped the Veteran's history consistent with the record, including the off-base assault and subsequent demotion.  The Veteran reported he first sought mental health treatment in the 1990's following a breakup with a girlfriend which the Veteran described as a "culmination of everything."  The examiner noted the Veteran was diagnosed with dysthymia and recently his condition was noted to be "stable" on medication.  The examiner opined the Veteran had a long-standing diagnosis of dysthymic disorder but at that time did not meet the full criteria for the diagnosis, most notably because the Veteran did not describe feelings of sadness during the day.  Instead the Veteran stated "I don't hardly feel sad" though he did describe feelings of worthlessness related to his unemployment and physical inability to work.  The Veteran also stated "I had some depression before I came into the military but the military didn't help it any."

Based on the foregoing the examiner opined the Veteran had some mild symptoms of dysthymic disorder or depression.  The examiner noted the Veteran's description of depression and poor academic performance before service, lack of treatment for depressive disorder during service, and absence of reported symptoms shortly following military service.  The examiner noted the Veteran did not seek treatment until the 1990s following a breakup of a relationship.  Also medical treatment records linked the Veteran's depressive symptoms to "a number of life stressors."  Therefore the examiner opined, "There does not appear to be clear evidence to suggest current depressive symptoms are the direct result of in-service events or of service origin."

The Board finds the report of this May 2010 VA examination provides evidence against the Veteran's claim.  However, the probative value of this report is limited as the examiner applied the wrong standard of review in providing his opinion.  The examiner did not state whether it was as likely as not the Veteran's current condition was related to his service, but instead found the evidence did not meet a "clear evidence" standard of relation to military service.  Therefore the Board finds this report provides limited probative evidence against the Veteran's claim.

In part because the Veteran's first examination applied the incorrect standard, the Veteran was provided with another VA examination in February 2012.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  He opined the Veteran had a diagnosis of depressive disorder which was "remitted with medication."  The Veteran reported he was doing "really good" on his current medication and denied persistent depressed mood.  The examiner noted the Veteran attributed his depression to a combination of factors including feeling forced out of the military, as well as civilian stressors.  The examiner opined it was "unreasonable to conclude that there was any casual link between events occurring during military service and later depression."  To support his opinion the examiner pointed to the length of time between the Veteran's separation from service and seeking mental health treatment as well as the Veteran's complaints of life stressors when he sought help.  Therefore he opined the Veteran's depression was not "caused by or related to his military service."

In regards to the Veteran's theory his depression was secondary to his service-connected back condition, the examiner noted the Veteran "concurs that his back pain was not the original source of his depression."  Therefore the Veteran's back pain did not cause his depression.  However, the Veteran asserted his depression was later aggravated by his service-connected back pain.  The examiner noted, however, that the Veteran had a full remission of his depression with medication and was not currently depressed.  Therefore the examiner opined although there is some research showing an association between chronic pain and depression, in this case "it would be difficult to argue" the Veteran's depression was permanently aggravated by back pain when his condition was in full remission.  Therefore he opined the Veteran's depression, which pre-existed his back pain, has not been permanently aggravated by his back pain.

The Board notes the report of this February 2012 VA examination provides probative evidence against both the Veteran's theories of entitlement.  The examiner provided a clear, unequivocal opinion that the Veteran's currently diagnosed depression did not begin during or was otherwise caused by his active service and was not permanently aggravated by the Veteran's service connected back condition.  The examiner also fully explained his rationale and cited to the Veteran's treatment records in support for his opinion.  Therefore the Board finds this examination report provides additional probative evidence against the Veteran's claim.

Based on all the foregoing the Board finds the evidence does not establish the Veteran's currently diagnosed depression either began during or was otherwise caused by his active service.  The Board has considered the Veteran's lay assertions that his depression began during active service, however, these assertions are not supported by the evidence of record.  Notably in contemporaneous service treatment records the Veteran himself specifically denied experiencing any depression during his active service.  When the Veteran did seek mental health treatment a decade after his separation from service, he did not discuss any military incidents as resulting in depression nor relate a history of depression back to service.  Rather, he discussed that his girlfriend had left him and taken the children and that he had "become more and more depressed."  Thereafter, in mental health treatment in 1997, the Veteran discussed life stressors such as difficulty dealing with his father, but, again, he did not discuss any military incidents.  In 1998, he stated that all his problems centered around women.  VAT 11/5/98.  In 1999, he discussed the family business going bankrupt and other stressors in his life at that time.  In fact, it wasn't until 2001 - in the approximately six months before he filed his VA claim - that the Veteran began to subjectively relate his depression back to service.  This is highly probative evidence against his claim as he only began to report such a history of depression since service coincident with filing a claim with VA.

Therefore the evidence does not establish his condition began during or shortly after service.  Additionally the record does not contain any medical opinion stating his depression was otherwise related to his service.  Instead both VA examiners opined his current depression was not otherwise caused by his active service.  Even considering the first VA examiner's opinion as limited in its probative value, the fact remains not only that the second VA examiner provided a conclusive negative opinion, but that there is no contrary medical opinion of record.  Although he has seen many mental health providers over the years, none of them have attributed his depression to his service.  Based on the foregoing the Board finds the evidence does not establish the Veteran's currently diagnosed depression is directly related to his active service.

Additionally, the Board finds the evidence does not establish his depression is secondary to his service-connected back condition.  At his February 2012 VA examination the Veteran himself conceded that his back pain was not the original cause of his depression.  Therefore his depression was not due to his service-connected back condition.  Although his treatment records reflect his ongoing pain had some impact on his mood, these records do not establish his service connected back pain permanently aggravated his depression.  Additionally the February 2012 VA examiner clearly opined the Veteran's depression was not permanently aggravated by his service-connected back condition, providing highly probative evidence against this claim.  Instead, the Veteran's depression has improved and is currently so well controlled with medication as to be in remission, while his back pain has increased.  Therefore the Board finds the evidence does not establish the Veteran's depression was aggravated by his service-connected back condition.

Because the evidence does not establish the Veteran's depression is service connected on a direct or secondary theory his claim is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In the present case, required notice was provided by a letter dated in April 2004, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  This letter also provided part of the notice required by Kent, however failed to explain why the Veteran's claim for depression was previously denied.  However, as the Board found new and material evidence was submitted and reopened the claim, any failure to provide notice required by Kent was harmless error.

The Board acknowledges this April 2004 letter also did not provide the notice required by the Dingess court.  However, such notice was provided by additional letters on several occasions, including in March 2011.  The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although all required notice was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and treatment records have been obtained, as have service treatment records and records from the Social Security Administration.  The Veteran has not indicated he received any private treatment for his depression.

The Veteran was also provided with a hearing before the Board in August 2010.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board personal hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, his representative at that time.  The VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed depression, specifically regarding any relation to his active service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  As discussed above, the Board acknowledges the May 2010 examiner applied the wrong standard in providing a nexus opinion.  However, the Veteran was provided with an additional examination in February 2012.  The Board finds this VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of this examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The claim is reopened and denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


